Title: 19th.
From: Adams, John Quincy
To: 


       The troops from this Town, went this afternoon to Waltham, from whence, they are to proceed to-morrow towards Worcester. After tea, I went with Bridge, Williams and Learned to Mystic, and had a very good dance. There were several very fine girls; but being entirely unacquainted with them all, I could not be very sociable with them. A Miss Dixey struck me, as being uncommonly beautiful; but from the few observations I could make, I thought she had the qualities which are commonly the companions of beauty: at about one in the morning we broke up, and, we reach’d home, at about two.
      